Name: Council Regulation (EU) NoÃ 409/2012 of 14Ã May 2012 suspending certain restrictive measures laid down in Regulation (EC) NoÃ 194/2008 renewing and strengthening the restrictive measures in respect of Burma/Myanmar
 Type: Regulation
 Subject Matter: international affairs;  Asia and Oceania;  international trade
 Date Published: nan

 15.5.2012 EN Official Journal of the European Union L 126/1 COUNCIL REGULATION (EU) No 409/2012 of 14 May 2012 suspending certain restrictive measures laid down in Regulation (EC) No 194/2008 renewing and strengthening the restrictive measures in respect of Burma/Myanmar THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2012/225/CFSP of 26 April 2012 amending Decision 2010/232/CFSP renewing restrictive measures against Burma/Myanmar (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EC) No 194/2008 (2) provides for certain measures, including restrictions on certain imports from and exports to Burma/Myanmar, a freezing of the funds and economic resources of certain individuals and entities and restrictions on financing of certain enterprises. (2) Responding to recent developments in Burma/Myanmar, Decision 2012/225/CFSP modified Decision 2010/232/CFSP (3) in order to provide for the suspension, until 30 April 2013, of all restrictive measures except the arms embargo and the embargo on equipment which might be used for internal repression. (3) Regulation (EC) No 194/2008 should therefore be modified accordingly to suspend most of the restrictive measures. (4) The suspension of the freezing of funds and economic resources should be construed as allowing the release, without prior authorisation by the competent authorities, of funds and economic resources that were frozen pursuant to Regulation (EC) No 194/2008, HAS ADOPTED THIS REGULATION: Article 1 The measures referred to in Articles 2, 3, 5, 6, 7(3), 8, 9(2), 11, 12, 13 and 15(2) to (8) of Regulation (EC) No 194/2008 shall be suspended until 30 April 2013. Article 7(5) of Regulation (EC) No 194/2008 shall be suspended until 30 April 2013 in so far as it refers to Article 7(3). Article 2 The persons listed in the Annex shall be removed from the list of persons in Part J of Annex VI to Regulation (EC) No 194/2008. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 2012. For the Council The President C. ASHTON (1) OJ L 115, 27.4.2012, p. 25. (2) OJ L 66, 10.3.2008, p. 1. (3) OJ L 105, 27.4.2010, p. 22. ANNEX PERSONS REFERRED TO IN ARTICLE 2 1. Thidar Zaw 2. Pye Phyo Tay Za 3. Ohn 4. Shwe Shwe Lin 5. Nan Than Htwe a.k.a Nan Than Htay 6. Nang Lang Kham a.k.a. Nan Lan Khan 7. Lo Hsing-han 8. San San Kywe 9. Nandar Hlaing 10. Aye Aye Maw 11. Nan Mauk Loung Sai a.k.a. Nang Mauk Lao Hsai 12. Than Than Nwe 13. Nay Soe 14. Theint Theint Soe 15. Sabai Myaing 16. Htin Htut 17. Htay Htay Khine (Khaing) 18. Sandar Tun 19. Aung Zaw Naing 20. Mi Mi Khaing 21. Moe Mya Mya 22. Thurane Aung a.k.a. Christopher Aung, Thurein Aung 23. Khin Phyone 24. Nyunt Nyunt Oo 25. Myint Myint Aye 26. Min Thein a.k.a. Ko Pauk 27. Tin Tin Latt 28. Wut Yi Oo 29. Capitain Htun Zaw Win 30. Yin Thu Aye 31. Yi Phone Zaw